290 F.2d 386
AMERICAN DIVERSIFIED SECURITIES COMPANY, Inc., Appellantv.Elmer M. CUNNINGHAM, Appellee.
No. 15976.
United States Court of Appeals District of Columbia Circuit.
Argued February 17, 1961.
Decided May 11, 1961.

Mr. Julius Schlezinger, Washington, D. C., with whom Mr. Joseph B. Friedman, Washington, D. C., was on the brief, for appellant.
Mr. Paul M. Rhodes, Washington, D. C., for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
After appellee's employment as appellant's counsel had ceased, appellee gave some legal advice without charge to the National Conference of Police Associations, an organization with which appellant was negotiating a contract. The question here is whether appellee is, as the District Court held, entitled to recover from appellant the fee for his legal services which had been agreed upon when he ceased being appellant's counsel.


2
With respect to the advice appellee gave the National Conference, the District Court found that he "did not do anything militating against the interests of his former client" and that he did not represent the Conference. Though appellee was indiscreet, because we do not think these findings clearly wrong we affirm the judgment. Appellant's counterclaim was rightly denied.


3
Affirmed.